MEMORANDUM **
Louis Charles Morgan appeals from the district court’s decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), that it would not have imposed a different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Morgan contends that the district court erred by failing to consider the 18 U.S.C. § 3553(a) sentencing factors during the Ameline remand. We conclude that the district court “properly understood the full scope of [its] discretion in a post-Booker world.” See United States v. Combs, 470 F.3d 1294,1297 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.